            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
TABU N. MCCLURE,                   :
         Plaintiff                 :
                                   :            No. 1:14-cv-2249
          v.                       :
                                   :            (Judge Rambo)
COMMISSIONER JEFFREY               :
T. HASTE, et al.,                  :
          Defendants               :

                                  ORDER
     AND NOW, this 1st day of May 2019, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   The motion for summary judgment filed by Defendants Carroll and
          Hostetter (Doc. No. 88) is GRANTED;

     2.   The Clerk of Court is directed to enter judgment in favor of Defendants
          Carroll and Hostetter and against Plaintiff; and

     3.   The Clerk of Court shall CLOSE this case.


                                   s/Sylvia H. Rambo
                                   SYLVIA H. RAMBO
                                   United States District Judge
